DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered. 

Claim Objections 

Claims 1, 5, and 6 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 1, the clause “a determination unit that is configured to detect if the polarity switching unit switchs the polarities” should be amended to -- a determination unit that is configured to detect if the polarity switching unit has switched the polarities -. 

Further, last line of claim 1, “sthreshold” should be amended to -- threshold --. 

th limitation on page 8, “the determination unit resets the electrolysis time and the standby time zero” should be amended to -- the determination unit resets the electrolysis time and the standby time to zero --. 

Regarding claim 5, in line 6, “cuases” should be amended to -- causes --. 

Regarding claim 6, in line 4, “cuases” should be amended to -- causes --. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit” in claims 1and 3-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “determination unit” in claims 1 and 3-8 is interpreted to mean the control unit 5 determining the switching timing of the polarities of the first power feeder 41 and the second power feeder 42 and the flow passage switching valve 85 (see paragraph 0041), and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, 1st limitation on page 8, while there is written description support for a determination unit that is configured to detect water supply, voltage, and current, there appears to be no written description support for a determination unit that is configured to detect if the polarity switching unit switchs the polarities of the first power feeder and the second power feeder. 

Further, 5th limitation on page 8, while there is written description support for the determination unit integrating electrolysis time there appears to be no written description support for the determination unit integrating standby time.

th limitation on page 8, while there is written description support for the determination unit resetting the electrolysis time to zero, there appears to be no written description support for the determination unit resetting the electrolysis time and the standby time zero when water supply detection unit detects the water supply after the polarities of the first power feeder and the second power feeder are detected switched by the determination unit.

Further, 7th limitation on page 8, while there is written description support for the determination unit determining that the switching timing arrives when a value of the electrolysis time is determined equal to or greater than a first threshold value (T) wherein the first threshold value is predetermined, there appears to be no written description support for the determination unit determining that the switching timing arrives when a value of the electrolysis time is determined equal to or greater than a first threshold value (T) and a value of the standby time is determined greater than a second threshold value wherein the first and second threshold values are predetermined.

Claims 3-8 are rejected, because they also depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Regarding claim 1, it is unclear if the applicants intended to write “a determination unit that is configured to detect if the polarity switching unit switchs the polarities of the first power feeder and the second power feeder” instead of “a determination unit that is configured to detect if the polarity switching unit has switched the polarities of the first power feeder and the second power feeder.” 

Further, with respect to the limitation "determination unit that is configured to work the polarity switching unit so as to switch the polarities of the first power feeder at the switching timing,” it is unclear if the term “the switching timing” means switching timing of the polarity switching unit or switching timing of the flow passage switching valve. Further, it is unclear if switching the flow passage switching valve occurs simultaneously with switching the polarity switching unit or not.

Further, since the element “water supply detection unit” has been already introduced in last line of page 7, subsequent mention of the element on page 8 must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that elements recited a second time are same or different. 

Further, with respect to the limitation "the determination unit determines that the switching timing arrives when a value of the electrolysis time is determined equal to or greater than a first threshold value and a value of the standby time is determined greater than a second threshold value,” it is unclear if the term “the switching timing” means switching timing of the polarity switching unit or switching timing of the flow passage switching valve.



Further, with respect to the limitation "the determination unit further integrates standby time wherein the standby time is a sum of time which is counted after the electrolytic chamber stops electrolyzing the water,” since the standby time is defined to be a sum of time during which the electrolytic chamber electrolyzes the water, it is unclear how integration of standby time yields a different value than that of standby time.

Regarding claim 3, it is unclear if the applicants intended to write “a current detection unit detecting a current to be supplied” instead of “a current detection unit detecting a current supplied.” 

Further, with respect to the limitation “the determination unit revises the first and second threshold values larger when the integrated value of the current is smaller than a predetermined threshold value,” it is unclear if the predetermined threshold value means the predetermined first threshold value or the predetermined second threshold value. Further, the logic behind having predetermined threshold values is unclear if they are revised all the time. Further, it is unclear by how much are the predetermined threshold values revised.

Similarly, with respect to the limitation “the determination unit revises the first and second threshold values smaller when the integrated value of the current is larger than the 

Regarding claim 4, it is unclear if the applicants intended to write “a voltage detection unit detecting a voltage to be applied” instead of “a current detection unit detecting a voltage applied.” Further, the logic behind having predetermined threshold values is unclear if they are revised all the time. Further, it is unclear by how much are the predetermined threshold values revised.

Regarding claim 5, with respect to the limitation "and when No, the determination unit cauases the speaker to sound a melody,” the meaning of “when No” is unclear. There does not appear to be any antecedent basis for the claim term "No." 

Further, it is unclear how stabilization of a pH and a dissolved gas concentration of the electrolyzed water are related to the electrolysis time not being zero.

Further, it is unclear what happens if the electrolysis time is determined not to be zero.

Instead of using terms like “one of the first and second water discharge ports,” it may be better to specify which one of the first and second water discharge ports is meant.

Regarding claim 6, the clause “the determination unit determines if the electrolysis time is zero or not” recited in claim 5 is repeated again claim 6, creating ambiguity if this step is to be repeated or not.



Further, the meaning of the limitation “the electrolyzed water generated with a different Serial No.: 16/319,095Attorney Docket No. 9043/0007PSU1 polarity has been completed to discharge from the one of the first and second water discharge ports” is unclear, because it is unclear what completion of electrolyzed water means, what “different Serial No.: 16/319,095Attorney Docket No. 9043/0007PSU1 polarity” means.

Further, it is unclear if the applicants intended to write “where T2 is larger than T1” instead of “where the T2 second is larger than the T1 second,” because a second is a second, whether it is a T1 second or a T2 second.

Regarding claims 7 and 8, it is unclear if the term “the switching timing” means switching timing of the polarity switching unit or switching timing of the flow passage switching valve.

Further, it is unclear if switching the flow passage switching valve occurs simultaneously with switching the polarity switching unit or not.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 6,524,450 (hereinafter called Hara).

Regarding claim 1, Hara discloses an electrolyzed water generation device comprising: an electrolytic chamber 10 to which water to be electrolyzed is supplied; a first power feeder 14 and a second power feeder 15 disposed facing each other in the electrolytic chamber 10; and a membrane 11 arranged between the first power feeder 14 and the second power feeder 15 and dividing the electrolytic chamber 10 into a first polar chamber 12 on a side of the first power feeder 14 and a second polar chamber 13 on a side of the second power feeder 15, characterized in that the electrolyzed water generation device A further comprises: a first flow passage 41 delivering electrolyzed water generated in one of the first polar chamber 12 and the second polar chamber 13 to a first water discharge port 43 or 44; a second flow passage 42 delivering electrolyzed water generated in another one of the first polar chamber 12 and the 

Hara further discloses a control program (reads on  Serial No.: 16/319,095Attorney Docket No. 9043/0007PSU1a determination unit) for switching over the polarity of electrodes and for switching over the position of flow passage changeover valve 50 when a production time t1 of electrolyzed water measured by an integration timer becomes a predetermined time T1 (see column 4, lines 47-54), thus teaching that a control program  is configured to detect if the polarity switching unit has switched the polarities of the first power feeder and the second power feeder; is configured to determine switching timing of the polarity switching unit and the flow passage switching valve and is configured to work the polarity switching unit so as to switch the polarities of the first power feeder at the switching timing, 
wherein the determination unit integrates electrolysis time in the electrolytic chamber, wherein the electrolysis time is a sum of time during which the electrolytic chamber electrolyzes the water to generate the electrolyzed water, and the determination unit determines that the switching timing arrives when a value of the electrolysis time is determined equal to or greater than a first threshold value (T).

Hara further discloses certain steps to be performed when a production time t2 (reads on standby time) of electrolyzed water measured by an integration timer for prohibiting production of the electrolyzed water becomes a predetermined time T2 (see column 4, lines 57-62), thus teaching that the determination unit further integrates standby time wherein the standby time is a sum of time which is counted after the electrolytic chamber stops electrolyzing the water. 



Regarding claim 5, Hara further discloses that the electric control device 100 is provided with a buzzer 103 for informing a user of a changeover timing, and an alarm buzzer 104 (see column 4, lines 33-39), which read on a speaker for outputting various kinds of sounds guiding a user's operation. Hara further discloses that when the water starts to be electrolyzed in the electrolytic chamber, the determination unit determines if the electrolysis time is zero or not (see Fig. 2). Hara further discloses that the alarm buzzer 104 is activated in response to operation of the manual changeover switch 102 (see column 5, lines 5-8). Hara further discloses that when the production time of electrolyzed water measured by the integration timer becomes the predetermined time T1, the polarity of electrodes 14, 15 and the position of flow passage changeover valve 50 are switched over under control of the electric control device 100, and in such operation, the drain valves 71, 72 are opened and maintained in their open positions (see Fig. 2 and column 5, lines 46-52). As Hara teaches that that drain valves 71, 72 are kept open when the polarity of electrodes 14, 15 and the position of flow passage changeover valve 50 are switched over, Hara teaches that the drain valves 71, 72 are kept open till water quality stabilizes after the changeover. It is evident that pH and dissolved gases are an indicator of whether the electrolyzed water has fully changed from being acidic to alkaline or vice versa.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hara by having the determination unit to cause the speaker to sound a melody after the lapse of a T1 second to let a user know that a pH and a dissolved gas concentration of the electrolyzed water to be discharged from one 

Regarding claim 6, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hara by having the determination unit to cause the speaker to sound a melody from the speaker after a T2 second lapses. The person with ordinary skill in the art would have been motivated to make this modification, because Hara teaches that the advantage of the modification would be to guide a user's operation.

Potentially Allowable Subject Matter

Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 3 as a whole, including the limitation that the determination unit revises the first and second threshold values larger when the integrated value of the current is smaller than a predetermined threshold value and the determination unit revises the first and second threshold values smaller when the integrated value of the current is larger than the predetermined threshold value.



Regarding claims 7 and 8, Hara further discloses that the determination unit is further configured to switch the flow passage switching valve, and when determining that the switching timing arrives, the determination unit causes the flow passage switching valve to switch the connections of the first polar chamber and the second polar chamber (see column 4, lines 47-54).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SALIL JAIN/Examiner, Art Unit 1795